Citation Nr: 0513268	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling, 
from March 21, 2003 to present. 

2.  Entitlement to a rating for PTSD in excess of 30 percent 
for the period April 12, 2001 to March 20, 2003.

3.  Entitlement to an increased rating for residuals, 
shrapnel wound to the right hand, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for residuals, 
shrapnel wound, left foot, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for residuals, 
shrapnel wound, right thigh, currently rated as 0 percent 
disabling.

6.  Entitlement to service connection for neurological 
deficit of the right upper extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in March 2003, and a 
substantive appeal was received in March 2003.


FINDINGS OF FACT

1.  From March 21, 2003 to present, the veteran's PTSD, is 
productive of social isolation, flashbacks, sleep 
disturbance, increased startle response, paranoia, 
hypervigilence, anxiousness, depression, difficulty 
concentrating, and irritability which have only a moderate 
impact on his social and occupational functioning.

2.  For the period of April 12, 2001 to March 20, 2003, the 
veteran's PTSD was productive of social isolation, 
flashbacks, sleep disturbance, hypervigilence, difficulty 
concentrating, and irritability, which only had a minimal 
impact on his social and occupational functioning.

3.  The veteran's residuals of a shrapnel wound to the right 
hand is productive of a small, non-tender scar, with 
complaints of pain but no evidence of limitation of motion or 
other function.

4.  The veteran's residuals of a shrapnel wound to the left 
foot are productive of a minimally symptomatic shrapnel wound 
with no evidence of limitation of motion or function.

5.  The veteran's scar on his left foot is productive of 
slight pain and tenderness.

6.  The veteran's residuals of a shrapnel wound to the right 
thigh are productive of a small, superficial, non-tender 
scar, with no evidence of limitation of motion or function.

7.  A neurological deficit of the right upper extremity was 
not manifested during the veteran's active duty service, or 
for many years after separation from service, and is not 
related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent for PTSD for the period from March 21, 2003 to 
present have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.  The criteria for entitlement to a rating in excess of 30 
percent for PTSD for the period of April 12, 2001 to March 
20, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).

3.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a shrapnel wound to the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5309 (2004).

4.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a shrapnel wound to the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5284 (2004).

5.  The criteria for entitlement to a rating of 10 percent 
for a scar on the left foot have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2004).

6.  The criteria for entitlement to a compensable rating for 
residuals of a shrapnel wound to the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5313 (2004).

7.  A neurological deficit of the right upper extremity was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 RO letter, as well as the March 
2003 statement of the case and the September 2003, May 2004, 
and August 2004 supplemental statements of the case (SSOC), 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the February 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  The letter also advised the 
appellant to submit any relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

It is noted that the original rating decision on appeal was 
in May 2002 and the RO furnished VCAA notice to the veteran 
in February 2004.  Therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  No prejudice 
to the veteran has been alleged or shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

The Board finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  The veteran has 
been afforded several VA examinations, and the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Increased Ratings Claims

The veteran's contends that the severity of his service-
connected disabilities warrant higher disability ratings.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In instances where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

PTSD

A 30 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

March 21, 2003 to Present

The medical evidence of record for this time period shows 
that the veteran sought treatment at the Mental Health 
Ambulatory Care Center of the Phoenix VA Medical Center on 
March 21, 2003.  The veteran complained of being depressed 
and more paranoid since 9/11.  The veteran complained of 
depression, increased irritability, visual hallucinations, 
anxiety and panic attacks.  He reported nighttime thoughts of 
wartime friends that were killed or injured and that today's 
war events were causing him to have mixed feelings.  He 
reported a history of infrequent war-related nightmares.  He 
reported a history of flashbacks, hypervigilence, increased 
startle response, avoiding crowds and lines, not being able 
to sit with his back to an exit, sleeping with a weapon after 
9/11, paranoia related to war, need to keep house very tidy 
and anger when it is not, withdrawal/isolation and very few 
friends.  The veteran denied suicidal or homicidal ideations, 
intents or plans.

On examination, the veteran made good eye contact and was 
dressed neatly.  His mood was anxious, distant and avoidant.  
There was no evidence of any current psychosis.  His speech 
was clear and coherent with normal volume.  He was fidgety 
but his thoughts were organized and his insight and judgment 
were intact.  He appeared to be his stated age, his thoughts 
and concentration were fair, and he was pleasant and 
cooperative during the interview.  The diagnosis was PTSD 
with obsessive-compulsive disorder and alcohol abuse.  The 
examiner assigned him a Global Assessment of Functioning 
score of 45.  

The veteran underwent a VA examination in June 2003.  The 
examiner reviewed the veteran's c-file.  The veteran reported 
that he felt more nervous.  He stated that he had some sleep 
disturbances and that he was preoccupied with the security of 
his home.  He reported having flashbacks and a short temper. 
He reported that certain noises triggered thoughts about the 
war, such as the sounds of helicopters.  He reported an 
inability to concentrate for long periods of time.  He stated 
that he did have a few friends but that he liked to be alone 
with his wife.  He reported that he worked at the U.S. Postal 
Service and that he had some difficulties getting along with 
his co-workers.

The examiner noted that the veteran was positive for 
avoidance, persistent re-experiencing of traumatic events in 
the form of flashbacks and psychological distress in response 
to environmental cues, sleep disturbance, hypervigilance, 
difficulty concentrating and irritability.

On examination, the veteran's immediate, recent and remote 
memories were intact.  He was oriented in all spheres, his 
speech was normal, his thought production was spontaneous, 
and his thought continuity was goal directed.  He admitted to 
fleeting suicidal ideation but denied intent.  He had no 
delusions, but he admitted to brief visual hallucinations 
that have occurred only a few times. He denied auditory 
hallucinations.  His thought abstraction was intact and his 
concentration and judgment were good.  His mood was mildly 
depressed and somber but he was alert and his insight was 
fair to good.  The examiner's diagnosis was PTSD and alcohol 
abuse with a GAF score of 52.

The examiner explained that a GAF score of 52 was appropriate 
because the veteran was functioning moderately well as 
reflected by a longstanding employment history, a 
longstanding relationship with his wife and good 
relationships with his children.  However, there were 
symptoms of PTSD that interfered with his social functioning, 
his sleep and his general well being.  These symptoms were 
hypervigilence and environmental cues that reminded him of 
his war experiences.  When this happened, he appeared to 
experience psychological distress.

The Board finds that the evidence of record shows that the 
veteran has maintained continuous employment for a long 
period of time, has a longstanding marriage, and has good 
relationships with his children.  The examination reports of 
record show that the veteran operates well within normal 
limits on most psychiatric testing.  The record does show 
that the veteran tends to socially isolate himself, has 
flashbacks, sleep disturbance, increased startle response, 
paranoia, hypervigilence, anxiousness, depression, difficulty 
concentrating, and irritability.  However, these appear to 
have a minimal to moderate impact on his social and 
occupational functioning, as he is able to maintain full-time 
employment, maintain a marriage of more than 30 years, and 
maintain relations with his children.

Neither examination report shows that any of the veteran's 
reported PTSD symptoms have a severe impact on his 
occupational and social functioning.  The record also does 
not show that the veteran suffers from symptoms which would 
warrant a 70 percent disability rating for his PTSD such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or relevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); or inability to establish and 
maintain effective relationships.

With regard to the reported GAF scores, the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  A 51-60 score indicates "moderate symptoms . . . OR 
any moderate difficulty in social, occupational, or school 
functioning . . . ."  The Board finds that the reported 
scores of 45 and 52 suggest a level of impairment which is 
generally in the moderate range.  Although the earlier GAF 
score was 45, the clinical findings at the time of the 
examination do not support a 70 percent rating at that time, 
and the Board finds the examination clinical findings to be 
more persuasive than the GAF score.  

The Board finds that the currently assigned 50 percent rating 
for PTSD most accurately reflects the degree of disability 
for the time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

April 12, 2001-March 20, 2003

The veteran received a VA examination in February 2002.  The 
examination report states that the examiner reviewed the 
veteran's c-file.  The veteran reported mixed symptoms of 
anxiety and depression.  He stated that he thought about the 
war daily and that it made him feel sad to remember the guys 
that he knew that were killed.  The veteran reported sleep 
disturbances and depression, but denied thoughts about 
suicide.

On examination, his immediate, recent, and remote memories 
were intact.  He was alert and oriented in all spheres.  His 
speech was normal in rate and volume. His thought process 
production was spontaneous and he was emotional at times.  
His continuity of thought was logical and relevant.  He 
denied suicidal or homicidal ideas.  There was no evidence of 
psychosis during the examination.  He had no delusions or 
ideas of reference.  He denied perceptual disturbances in the 
form of hallucinations, illusions or feelings of unreality.  
His abstracting ability and judgment were intact, and his 
concentration and insight were very good.  His mood was 
euthymic with broad range of affect.

The diagnosis was PTSD, and the examiner assigned the veteran 
a GAF score of 70.  The examiner explained that he assigned a 
GAF score of 70 because the veteran had meaningful 
relationships, had maintained long-term employment and had 
good results on mental status examination.  The only symptom 
that he appeared to be disturbed by during the examination 
was discussion of the actual events that he experienced 
during the war in Vietnam.

The evidence of record shows that the veteran had maintained 
good employment for a long period of time, had a longstanding 
marriage, and had good relationships with his children and 
some friends.  The evidence further showed that the veteran 
operated well within normal limits on psychiatric testing.  
The record does show that the veteran tended to socially 
isolate himself and had flashbacks, sleep disturbance, 
hypervigilence, difficulty concentrating, and irritability.  
These appear to have had a minimal impact on his social and 
occupational functioning, however, as he was able to maintain 
full-time employment, maintain a marriage of more than 30 
years, maintain some friendships, and maintain relations with 
his children.

The examination report does not show that any of the 
veteran's reported PTSD symptoms had a significant impact on 
his occupational and social functioning.  The record also 
does not show that the veteran suffered from symptoms which 
would warrant a 50 percent disability rating for his PTSD 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

With regard to the reported GAF scores, the GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DSM-IV.  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning.  A 
61-70 score indicates "some mild symptoms or some difficulty 
in social, occupational or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships."  The Board finds that the reported score of 
70 reflects a level of impairment which is generally in the 
mild range and is consistent with the clinical findings.  As 
such, the evidence of record does not demonstrate that the 
veteran's PTSD symptoms met the criteria for a 50 percent 
rating during the time period in question.

The Board finds that the assigned 30 percent rating for PTSD 
most accurately reflects the degree of disability for the 
time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right Hand

The veteran's service records show that he was hospitalized 
for approximately 10 days in November 1966 for missile wounds 
of the right hand.  Such wounds were noted to be superficial 
and debridement was accomplished.  There was no indication of 
nerve or artery involvement.  

July 2000 VA treatment records show that the veteran 
complained of pain in the right hand, mainly in the thumb and 
index finger.  The veteran denied any numbness or 
paresthesias.  On physical examination, there was a small 
mass felt in the palmar side of the hand in between the thumb 
and the index finger.  Sensation was intact and the veteran 
had good range of motion and no Tinel's sign.  The diagnosis 
was foreign body in hand.  The examiner recommended 
Electromyography testing (EMG) to rule out carpal tunnel 
syndrome.  

A September 2000 EMG and Nerve Conduction Study Report 
concluded there was no evidence of right carpal tunnel 
syndrome or any other local entrapment of the right hand.  
There was a strong suspicion of sensory neuropathy of the 
right hand.

A December 2000 VA treatment note shows that on examination 
the veteran had no motor loss or atrophy, but did have some 
decreased sensation over the index finger.  There were no 
symptoms of carpal tunnel syndrome.  The examiner noted that 
it would be quite unusual for a neuropathy to begin in the 
hands and further noted that the veteran was asymptomatic in 
the left hand.

A March 2001 EMG shows left median motor nerve, left median 
sensory nerve, left radial sensory nerve, and left sural 
sensory nerve with prolonged latency and slow velocity.

A June 2001 VA treatment note shows that the veteran 
continued to complain of pain near the right thumb.  The 
examiner noted that he did not believe the evidence for a 
neuropathy based on the nerve conduction testing was 
compelling.

The veteran underwent a VA examination in February 2002.  On 
physical examination, there was a curvilinear .50-inch scar, 
non-tender, non-thrombosed, but vitiliginous.  There was 
tenderness at the webbing between the first and second 
fingers of the right hand.  Film of the right hand showed 
metallic shrapnel fragments in the soft tissues between the 
first and second metacarpal bones at the level of the first 
metacarpophalangeal joint.  Second metallic shrapnel 
fragments in the soft tissues of the ulnar side proximal 
phalanx of the third digit, dorsally and two specks of 
metallic density seen only on one view projecting over the 
proximal phalanx of the third digit.  

An October 2002 report from Dr. A. Block shows that the 
veteran complained of pain, numbness and paresthesias in the 
right hand, specifically the thumb and muscles between the 
first and second digits.  The pain was moderately controlled 
on Ibuprofen, without adverse effects.  On questioning, the 
veteran reported no symptoms suggestive of a generalized 
neuropathy.  On examination, Tinel's sign was negative at 
both wrists and elbows; Phalen's sign was also negative 
bilaterally.  There was no overt orthopedic abnormality in 
the right hand.  Muscle bulk and tone were unremarkable.  The 
examiner stated that, given the location of the right hand 
pain and its presence since the shrapnel wound, he suspected 
that it was from the shrapnel, either from the residual piece 
or chronic nerve damage from the injury.  The examiner 
concluded that a peripheral neuropathy would be unlikely to 
cause such focal symptoms.

An August 2003 VA examination report noted that there was a 
slightly tender 2 cm. well-healed scar on the right hand.  
The diagnosis was shrapnel wounds, old, healed, minimally 
symptomatic with embedded shrapnel material in the right 
hand.  An August 2003 examination report shows that the 
veteran denied any weakness or numbness of the right hand.  
He reported that he was able to work at the post office and 
enjoyed hobbies such as fishing.  On physical examination the 
veteran's right hand had a minor scar in the webbing.  There 
was mild tenderness to deep palpation at the base of the 
right thumb dorsally, adjacent to the webbing.  No sensory 
loss was noted in any portion of the hand to light touch, 
pin, and vibration.  Motor examination revealed full strength 
and no atrophy.  The examiner concluded that there was no 
neurologic impairment related to the shrapnel injury of the 
right hand.

A March 2004 examination report from Dr. G. Adler shows that 
the veteran complained of pain in his right hand.  He veteran 
reported that he was a right-handed mail carrier for the U.S. 
Postal Service and that he was also involved in woodworking 
and auto repair.  The examination report reveals that the 
physician examined the veteran's post-discharge medical 
records related to his right hand.  On physical examination, 
the veteran had decreased sensation to the ulnar half of the 
right thumb.  When the shrapnel was palpated, the veteran 
complained of pain in the hand, distal to the location of the 
shrapnel.  Motion was fairly close to full.  The examiner 
opined that the only way to find out if the shrapnel was the 
cause of his symptoms was to remove the shrapnel.  The 
examiner opined the veteran's pain was not due to peripheral 
neuropathy, as a peripheral neuropathy would affect multiple 
areas and would be constant.

The veteran's right hand disability is currently rated by the 
RO under Diagnostic Code 5309.  Diagnostic Code 5309 dictates 
that the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(c-d) (2004).  Under the 
criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (2004).

Diagnostic Code 5309 for rating the intrinsic muscles of the 
hand is followed by a note which indicates that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Such a disability is to be rated on 
limitation of motion, with a minimum rating of 10 percent.

The record shows that the veteran's current right hand 
disability is manifested by a small, non-tender to slightly 
tender scar.  There is no evidence of limitation of range of 
motion of the right hand.  There is no evidence of neurologic 
or orthopedic abnormality of the right hand.  Muscle bulk and 
tone are unremarkable and there is full muscle strength with 
no evidence of atrophy.

The evidence with regard to the veteran's right hand does not 
show injuries to the bones, joints, tendons, etc.  There is 
simply a retained metallic object.  While no clear limitation 
of motion has been shown, the Board recognizes the veteran's 
complaints of pain, and concludes that a 10 percent rating is 
warranted for the right hand disability based on pain under 
38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).   However, there is no showing of significant loss of 
motion, nor is there evidence of any other significant 
impairment of the function of the right hand.  In this 
regard, it appears that the veteran is able to work at the 
post office (as a right-handed postal carrier) and enjoy 
hobbies such as fishing, woodworking and auto repair.  The 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the right 
hand.

The Board also notes the presence of the .50-inch scar on the 
veteran's right hand.  A separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the present case, the medical evidence demonstrates that 
the hand scar is not tender, painful, poorly nourished, or 
repeatedly ulcerated or that it results in any limitation of 
function.  Accordingly, the Board finds no basis for 
assigning a separate rating for the scar. 

The diagnostic criteria for scars were revised during the 
course of the appeal, effective August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).  However, the Board finds 
that the criteria for a compensable rating are not met under 
either the old and new criteria because the veteran's scar is 
asymptomatic and results in no impairment of function.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left Foot

The veteran's service records show that he was hospitalized 
for approximately 10 days in November 1966 for missile wounds 
of left foot.  Such wounds were noted to be superficial and 
debridement was accomplished.  There was no indication of 
nerve or artery involvement.  

An October 2002 VA examination report shows that the veteran 
reported retained shrapnel in his left foot.  He said he had 
discomfort when something strikes his left foot where the 
shrapnel remains.  On examination there was tenderness in the 
medial aspect of the left foot and the examiner could palpate 
shrapnel.  There was a curvilinear 1/3-inch scar, neither 
raised nor depressed.  The underlying shrapnel was tender.  
X-ray images revealed two metallic shrapnel fragments 
projecting in the soft tissues adjacent to the accessory 
navicular bone at the talonavicular joint, medially.  
Calcification at the insertion of the Achilles tendon.  
Calcification accessory ossicle adjacent to the cuboid bone.  
Minimal spur formation first metatarsal head, medially and 
dorsally with small Polakoff-Jackson spur on the first toe of 
the terminal phalanx medially.

An August 2003 examination report revealed a slightly tender 
2 cm. healed scar on the left foot.  The diagnosis was 
shrapnel wound, old, healed, minimally symptomatic, with 
embedded shrapnel material in the left foot.

The veteran's left foot disability is currently rated by the 
RO under Diagnostic Code 5284.  Diagnostic Code 5284 dictates 
that moderate foot injuries warrant a 10 percent rating and 
moderately severe foot injuries warrant a 20 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5284.  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2003).  Under the criteria:

(1) Moderate disability of muscles is manifested by the 
following:

 (i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

 (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(2) Moderately severe disability of muscles is manifested by:

 (i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

 (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (2003).

The current medical evidence of record shows that the veteran 
complains of pain in his left foot.  Objective medical 
evidence shows some pain on palpation of the retained metal 
object and a slightly tender 2 cm. scar.  The wound was noted 
to be "minimally symptomatic."  As such, the Board finds 
that the current 10 percent disability rating for moderate 
disability of the left foot is appropriate.

There is no indication of prolonged infection, sloughing of 
soft parts, intermuscular scarring, hospitalization for a 
prolonged period for treatment of wound, record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, evidence of inability to keep up with work 
requirements, entrance and scars indicating track of missile 
through one or more muscle groups, indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side, or tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment to warrant a 20 percent 
disability rating for moderately severe disability of the 
left foot.  There is also no objective evidence of any pain 
or fatigue that further limits use to warrant in increased 
rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes the presence of the .2-cm. scar on the 
veteran's left foot.  Such a finding is significant because a 
separate, additional rating may be assigned if a veteran's 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limitation of function on part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

There is objective medical evidence suggesting that the left 
foot scar is tender and painful.  Accordingly, the Board 
finds that a separate rating for the scar is warranted.  
Under the provisions of Diagnostic Code 7804, a superficial 
scar that is tender and painful on examination warrants a 10 
percent rating.  This is the highest rating possible under 
this Diagnostic Code.

The diagnostic criteria for scars were revised during the 
course of the appeal, effective August 30, 2002.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).  However, the Board finds 
that the criteria for a 10 percent rating are met under both 
the old and new criteria, and that such a 10 percent rating 
is the highest available for a painful scar under both 
criteria.  There is no prejudice to the veteran as a result 
of the Board's action assigning a separate 10 percent rating 
for the scar without preliminary review of the issue by the 
RO.  

In sum, the Board finds that the veteran's left foot 
disability warrants a 10 percent disability rating for 
moderate disability of the foot under Diagnostic Code 5284, 
and a separate 10 percent rating for the left foot scar under 
Diagnostic Code 7804.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right Thigh

An October 2002 VA examination report notes that the veteran 
had a .50-inch vitiliginous, superficial, well-healed scar in 
the right groin area.

An August 2003 VA examination report notes well healed, non-
tender scars one to two centimeters in length present over 
the lower back and in the right groin area.

The veteran's right thigh disability is currently rated under 
Diagnostic Code 5313 which dictates that slight disability of 
the muscles warrants a noncompensable rating and moderate 
disability of the muscles warrants a 10 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5313.

The Board notes here that 38 C.F.R. § 4.56(d)(1) describes 
slight disability of muscles: (i) Type of injury:  simple 
wound of muscle without debridement or infection; (ii) 
History and complaint: service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section; (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (2004).

The veteran's service medical records contain no reference to 
the initial treatment of the veteran's right thigh injury.  
An October 2002 VA examination report notes that the veteran 
had a .50 inch vitiliginous, superficial, well-healed scar in 
the right groin area.  An August 2003 VA examination report 
notes well healed, non-tender scars one to two centimeters in 
length present over the lower back and in the right groin 
area.

The evidence of record does not demonstrate that the 
veteran's right thigh disability warrants a compensable 
rating.  There is no evidence of residuals of debridement, or 
prolonged infection, a record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles, entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance, 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  As 
such, there is no basis for awarding a compensable rating 
under Diagnostic Code 5313.

The Board also notes the presence of the .50-inch scar on the 
veteran's right thigh.  A separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function on 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1994).  

In the present case, the medical evidence demonstrates that 
the scar is not tender, painful, poorly nourished, or 
repeatedly ulcerated or that it results in any limitation of 
function.  Accordingly, the Board finds no basis for 
assigning a separate rating for the scar.  The diagnostic 
criteria for scars were revised during the course of the 
appeal, effective August 30, 2002.  67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the Board finds that the criteria 
for a compensable rating are not met under either the old and 
new criteria, because the veteran's scar is asymptomatic and 
results in no impairment of function.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran has applied for entitlement to service connection 
for a neurological deficit of the right upper extremity.  The 
veteran's service medical records are devoid of reference to 
any neurological deficit of the right upper extremity.

There are several medical opinions of record addressing the 
issue of whether or not the veteran currently suffers from a 
neurological deficit of the right upper extremity.  

A July 2000 VA treatment record shows that the veteran 
complained of pain in the right hand, mainly in the thumb and 
index finger.  The veteran denied any numbness or 
paresthesias.  On physical examination, sensation was intact 
and the veteran had good range of motion and no Tinel's sign.  
The diagnosis was foreign body in hand.  The examiner 
recommended Electromyography testing (EMG) to rule out carpal 
tunnel syndrome.  

A September 2000 EMG and Nerve Conduction Study Report shows 
that after extensive testing, there was no evidence of right 
carpal tunnel syndrome or any other local entrapment of the 
right hand.  There was evidence of strong suspicion of 
sensory neuropathy of the right hand.

A December 2000 VA treatment note shows that on examination 
the veteran showed no motor loss or atrophy but did have some 
decreased sensation over the index finger.  There were no 
symptoms of carpal tunnel syndrome.  The examiner noted that 
it would be quite unusual for a neuropathy to begin in the 
hands and noted that he is asymptomatic in the left hand.

A March 2001 EMG showed left median motor nerve, left median 
sensory nerve, left radial sensory nerve, and left sural 
sensory nerve with prolonged latency and slow velocity.

A June 2001 VA treatment note shows that the veteran 
continued to complain of pain near the right thumb.  The 
examiner noted that he did not believe the evidence for a 
neuropathy based on the nerve conduction testing was 
compelling.

An October 2002 report from Dr. A. Block shows that the 
veteran complained of pain, numbness and paresthesias in the 
right hand, specifically the thumb and muscles between the 
first and second digits.  The veteran reported no symptoms 
suggestive of a generalized neuropathy.  On clinical 
examination there were no findings suggestive of generalized 
neuropathy.  The examiner concluded that a peripheral 
neuropathy would be unlikely to cause such focal symptoms.

An August 2003 examination report shows that the veteran 
denied any weakness or numbness of the right hand.  On 
physical examination there was no sensory loss noted in any 
portion of the hand to light touch, pin, and vibration.  
Motor examination revealed full strength and no atrophy.  The 
examiner concluded that there was no neurologic impairment 
related to the shrapnel injury of the right hand.

A March 2004 examination report from Dr. G. Adler shows that 
the veteran complained of pain in his right hand.  The 
examination report reveals that the physician examined the 
veteran's post-discharge medical records related to his right 
hand.  On physical examination, the veteran had decreased 
sensation to the ulnar half of the right thumb.  When the 
shrapnel was palpated, the veteran complained of pain in the 
area distal to the location of the shrapnel.  Motion was 
fairly close to full.  The examiner noted that he thought the 
only way to find out if the shrapnel was the cause of his 
symptoms was to remove the shrapnel.  The examiner also 
stated that he felt that the veteran's pain was not due to 
peripheral neuropathy as a peripheral neuropathy would affect 
multiple areas and would be constant.

In sum, the medical evidence of record shows that, although 
peripheral neuropathy and carpal tunnel syndrome were 
suspected, extensive testing and multiple examinations did 
not result in a diagnosis of either.  The August 2003 VA 
examination report specifically states that there is no 
neurologic impairment related to the shrapnel injury of the 
right hand.

With no competent medical evidence of any neurological 
impairment of the right upper extremity in service, and no 
evidence of any current diagnosis of a neurological 
impairment of the right upper extremity, service connection 
for neurological impairment of the right upper extremity is 
not warranted.


ORDER

Entitlement to a rating in excess of 50 percent from March 
21, 2003 to the present for PTSD is denied.

Entitlement to a rating in excess of 30 percent for the 
period April 12, 2001 to March 20, 2003 for PTSD is denied.

Entitlement to an increased rating for residuals of a 
shrapnel wound to the right hand, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left foot, currently rated as 10 
percent disabling, is denied.

Entitlement to a 10 percent disability rating for a scar of 
the left foot is granted.  

Entitlement to an increased rating for residuals of a 
shrapnel wound of the right thigh, currently rated as 0 
percent disabling, is denied.

Entitlement to service connection for neurological deficit of 
the right upper extremity is denied.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


